UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7026


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COREY MCKINZIE HOWARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:08-cr-00023-GEC-1; 7:18-cv-81344-
GEC)


Submitted: February 9, 2022                                  Decided: February 15, 2022


Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey McKinzie Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey McKinzie Howard seeks to appeal the district court’s order denying his Fed.

R. Civ. P. 60(b) motion for relief from the order dismissing his initial 28 U.S.C. § 2255

motion as untimely. He also seeks to appeal the court’s order denying his Fed. R. Civ. P.

59(e) motion for reconsideration. These orders are not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B); see United States

v. McRae, 793 F.3d 392, 397-99 (4th Cir. 2015). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the motion

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Howard has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



                                              2